TLP:WHITE




    This advisory uses the MITRE Adversarial Tactics, Techniques, and Common Knowledge
    (ATT&CK®) framework. See the ATT&CK for Enterprise framework for all referenced threat actor
    techniques.
    This joint cybersecurity advisory was coauthored by the Cybersecurity and Infrastructure Security
    Agency (CISA) and the Federal Bureau of Investigation (FBI). CISA and the FBI are aware of an
    Iranian advanced persistent threat (APT) actor targeting U.S. state websites to include election
    websites. CISA and the FBI assess this actor is responsible for the mass dissemination of voter
    intimidation emails to U.S. citizens and the dissemination of U.S. election-related disinformation in
    mid-October 2020.1 (Reference FBI FLASH message ME-000138-TT, disseminated October 29,
    2020). Further evaluation by CISA and the FBI has identified the targeting of U.S. state election
    websites was an intentional effort to influence and interfere with the 2020 U.S. presidential election.



    Analysis by CISA and the FBI indicates this actor scanned state websites, to include state election
    websites, between September 20 and September 28, 2020, with the Acunetix vulnerability scanner
    (Active Scanning: Vulnerability Scanning [T1595.002]). Acunetix is a widely used and legitimate web
    scanner, which has been used by threat actors for nefarious purposes. Organizations that do not
    regularly use Acunetix should monitor their logs for any activity from the program that originates from
    IP addresses provided in this advisory and consider it malicious reconnaissance behavior.
    Additionally, CISA and the FBI observed this actor attempting to exploit websites to obtain copies of
    voter registration data between September 29 and October 17, 2020 (Exploit Public-Facing

    1
      See FBI FLASH, ME-000138-TT, disseminated 10/29/20, https://www.ic3.gov/Media/News/2020/201030.pdf.
    This disinformation                the                      was in the form of a video purporting to misattribute
    the activity to a U.S. domestic actor and implies that individuals could cast fraudulent ballots, even from
    overseas. https://www.odni.gov/index.php/newsroom/press-releases/item/2162-dni-john-ratcliffe-s-remarks-at-
    press-conference-on-election-security.
    To report suspicious or criminal activity related to information found in this Joint Cybersecurity Advisory, contact
    your local FBI field office at www.fbi.gov/contact-us/field,
    (855) 292-3937 or by e-mail at CyWatch@fbi.gov. When available, please include the following information
    regarding the incident: date, time, and location of the incident; type of activity; number of people affected; type of
    equipment used for the activity; the name of the submitting company or organization; and a designated point of
    contact. To request incident response resources or technical assistance related to these threats, contact CISA at
    Central@cisa.dhs.gov.
    This document is marked TLP:WHITE. Disclosure is not limited. Sources may use TLP:WHITE when information
    carries minimal or no foreseeable risk of misuse, in accordance with applicable rules and procedures for public
    release. Subject to standard copyright rules, TLP:WHITE information may be distributed without restriction.
    For more information on the Traffic Light Protocol, see https://us-cert.cisa.gov/tlp.

                 Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 10 Document 1-26                                 TLP: WHITE
TLP:WHITE


    Application [T1190]). This includes attempted exploitation of known vulnerabilities, directory traversal,
    Structured Query Language (SQL) injection, web shell uploads, and leveraging unique flaws in
    websites.
    CISA and the FBI can confirm that the actor successfully obtained voter registration data in at least
    one state. The access of voter registration data appeared to involve the abuse of website
    misconfigurations and a scripted process using the cURL tool to iterate through voter records. A
    review of the records that were copied and obtained reveals the information was used in the
    propaganda video.
    CISA and FBI analysis of identified activity against state websites, including state election websites,
    referenced in this product cannot all be fully attributed to this Iranian APT actor. FBI analysis of the
    Iranian APT actor activity has identified                                              Compromise
    Infrastructure [T1584]) within a similar timeframe, use of IP addresses and IP ranges including
    numerous virtual private network (VPN) service exit nodes which correlate to this Iran APT actor
    (Gather Victim Host Information [T1592)]), and other investigative information.


    The FBI has information indicating this Iran-based actor attempted to access PDF documents from
    state voter sites using advanced open-source queries (Search Open Websites and Domains [T1539]).
    The actor demonstrated interest in PDFs hosted on
                 . The FBI identified queries of URLs for election-related sites.
    The FBI also has information indicating the actor researched the following information in a suspected
    attempt to further their efforts to survey and exploit state election websites.
           YOURLS exploit
           Bypassing ModSecurity Web Application Firewall
           Detecting Web Application Firewalls
           SQLmap tool



    CISA           identified the scanning of multiple entities by the Acunetix Web Vulnerability scanning
    platform between September 20 and September 28, 2020 (Active Scanning: Vulnerability Scanning
    [T1595.002]).
    The actor used the scanner to attempt SQL injection into various fields in
                                             with status codes 404 or 500:




               Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 10 Document 1-26                        TLP: WHITE
TLP:WHITE




    The actor used the following requests associated with this scanning activity.




    CISA and FBI have observed the following user agents associated with this scanning activity.




    Following the review of web server access logs, CISA analysts, in coordination with the FBI, found
    instances of the cURL and FDM User Agents sending GET requests to a web resource associated
    with voter registration data. The activity occurred between September 29 and October 17, 2020.
    Suspected scripted activity submitted several hundred thousand queries iterating through voter




               Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 10 Document 1-26                     TLP: WHITE
TLP:WHITE


    identification values, and retrieving results with varying levels of success [Gather Victim Identity
    Information (T1589)]. A sample of the records identified by the FBI reveals they match information in
    the aforementioned propaganda video.


    The actor used the following requests.




    Note: incrementing           values in


    CISA and FBI have observed the following user agents.




    See figure 1 below for a                      malicious activity.




               Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 10 Document 1-26                     TLP: WHITE
TLP:WHITE




    Organizations can identify Acunetix scanning activity by using the following keywords while
    performing log analysis.




    For a downloadable copy of IOCs, see AA20-304A.stix.
    Disclaimer: Many of the IP addresses included below likely correspond to publicly available VPN
    services, which can be used by individuals all over the world. Although this creates the potential for
    false positives, any activity listed should warrant further investigation. The actor likely uses various IP
    addresses and VPN services.
    The following IPs have been associated with this activity.
            102.129.239[.]185 (Acunetix Scanning)
            143.244.38[.]60 (Acunetix Scanning and cURL requests)
            45.139.49[.]228 (Acunetix Scanning)
            156.146.54[.]90 (Acunetix Scanning)
            109.202.111[.]236 (cURL requests)
            185.77.248[.]17 (cURL requests)
            217.138.211[.]249 (cURL requests)
            217.146.82[.]207 (cURL requests)
            37.235.103[.]85 (cURL requests)
            37.235.98[.]64 (cURL requests)
            70.32.5[.]96 (cURL requests)




                Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 10 Document 1-26                         TLP: WHITE
TLP:WHITE


            70.32.6[.]20 (cURL requests)
            70.32.6[.]8 (cURL requests)
            70.32.6[.]97 (cURL requests)
            70.32.6[.]98 (cURL requests)
            77.243.191[.]21 (cURL requests and FDM+3.x (Free Download Manager v3)
            enumeration/iteration)
            92.223.89[.]73 (cURL requests)

    CISA and the FBI are aware the following IOCs have been used by this Iran-based actor. These IP
    addresses facilitated the mass dissemination of voter intimidation email messages on October 20,
    2020.
            195.181.170[.]244 (Observed September 30 and October 20, 2020)
            102.129.239[.]185 (Observed September 30, 2020)
            104.206.13[.]27 (Observed September 30, 2020)
            154.16.93[.]125 (Observed September 30, 2020)
            185.191.207[.]169 (Observed September 30, 2020)
            185.191.207[.]52 (Observed September 30, 2020)
            194.127.172[.]98 (Observed September 30, 2020)
            194.35.233[.]83 (Observed September 30, 2020)
            198.147.23[.]147 (Observed September 30, 2020)
            198.16.66[.]139(Observed September 30, 2020)
            212.102.45[.]3 (Observed September 30, 2020)
            212.102.45[.]58 (Observed September 30, 2020)
            31.168.98[.]73 (Observed September 30, 2020)
            37.120.204[.]156 (Observed September 30, 2020)
            5.160.253[.]50 (Observed September 30, 2020)
            5.253.204[.]74 (Observed September 30, 2020)
            64.44.81[.]68 (Observed September 30, 2020)
            84.17.45[.]218 (Observed September 30, 2020)
            89.187.182[.]106 (Observed September 30, 2020)
            89.187.182[.]111 (Observed September 30, 2020)
            89.34.98[.]114 (Observed September 30, 2020)
            89.44.201[.]211 (Observed September 30, 2020)



    The following list provides recommended self-protection mitigation strategies against cyber
    techniques used by advanced persistent threat actors:
            Validate input as a method of sanitizing untrusted input submitted by web application users.
            Validating input can significantly reduce the probability of successful exploitation by providing




                Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 10 Document 1-26                       TLP: WHITE
TLP:WHITE


            protection against security flaws in web applications. The types of attacks possibly prevented
            include SQL injection, Cross Site Scripting (XSS), and command injection.
            Audit your network for systems using Remote Desktop Protocol (RDP) and other internet-
            facing services. Disable unnecessary services and install available patches for the services in
            use. Users may need to work with their technology vendors to confirm that patches will not
            affect system processes.
            Verify all cloud-based virtual machine instances with a public IP, and avoid using open RDP
            ports, unless there is a valid need. Place any system with an open RDP port behind a firewall
            and require users to use a VPN to access it through the firewall.
            Enable strong password requirements and account lockout policies to defend against brute-
            force attacks.
            Apply multi-factor authentication, when possible.
            Maintain a good information back-up strategy by routinely backing up all critical data and
            system configuration information on a separate device. Store the backups offline, verify their
            integrity, and verify the restoration process.
            Enable logging and ensure logging mechanisms capture RDP logins. Keep logs for a
            minimum of 90 days and review them regularly to detect intrusion attempts.
            When creating cloud-based virtual machines, adhere to the cloud provider's best practices for
            remote access.
            Ensure third parties that require RDP access follow internal remote access policies.
            Minimize network exposure for all control system devices. Where possible, critical devices
            should not have RDP enabled.
            Regulate and limit external to internal RDP connections. When external access to internal
            resources is required, use secure methods, such as a VPNs. However, recognize the security
            of VPNs matches the security of the connected devices.
            Use security features provided by social media platforms; use strong passwords, change
            passwords frequently, and use a different password for each social media account.
                                 Best Practices for Securing Election Systems for more information.




    Apply all available software updates and patches and automate this process to the greatest extent
    possible (e.g., by using an update service provided directly from the vendor). Automating updates and
    patches is critical because of the speed of threat actors to create new exploits following the release of
                        -                                          -day exploits. Ensure the authenticity and
    integrity of vendor updates by using signed updates delivered over protected links. Without the rapid
    and thorough application of patches                                                               2




    2
     NSA "NSA'S Top Ten Cybersecurity Mitigation Strategies" https://www.nsa.gov/Portals/70/documents/what-
    we-do/cybersecurity/professional-resources/csi-nsas-top10-cybersecurity-mitigation-strategies.pdf



                Case 2:20-cv-01771-PP Filed 12/01/20 Page 7 of 10 Document 1-26                       TLP: WHITE
TLP:WHITE


    Additionally, use tools (e.g., the OWASP Dependency-Check Project tool3) to identify the publicly
    known vulnerabilities in third-party libraries depended upon by the application.


    Implement a plan to scan public-facing web servers for common web vulnerabilities (e.g., SQL
    injection, cross-site scripting) by using a commercial web application vulnerability scanner in
    combination with a source code scanner.4 Fixing or patching vulnerabilities after they are identified is
    especially crucial for networks hosting older web applications. As sites get older, more vulnerabilities
    are discovered and exposed.


    Deploy a web application firewall (WAF) to prevent invalid input attacks and other attacks destined for
    the web application. WAFs are intrusion/detection/prevention devices that inspect each web request
    made to and from the web application to determine if the request is malicious. Some WAFs install on
    the host system and others are dedicated devices that sit in front of the web application. WAFs also
    weaken the effectiveness of automated web vulnerability scanning tools.


    Patch web application vulnerabilities or fix configuration weaknesses that allow web shell attacks, and
    follow guidance on detecting and preventing web shell malware.5 Malicious cyber actors often deploy
    web shells software that can enable remote administration                               r. Malicious
    cyber actors can use web shells to execute arbitrary system commands commonly sent over HTTP or
    HTTPS. Attackers often create web shells by adding or modifying a file in an existing web application.
    Web shells provide attackers with persistent access to a compromised network using communications
    channels disguised to blend in with legitimate traffic. Web shell malware is a long-standing, pervasive
    threat that continues to evade many security tools.


    Prioritize protection for accounts with elevated privileges, remote access, or used on high-value
    assets.6 Use physical token-based authentication systems to supplement knowledge-based factors
    such as passwords and personal identification numbers (PINs).7 Organizations should migrate away
    from single-factor authentication, such as password-based systems, which are subject to poor user



    3
      https://owasp.org/www-project-dependency-check/
    4
      NSA "Defending Against the Exploitation of SQL Vulnerabilities to Compromise a Network"
    https://apps.nsa.gov/iaarchive/library/ia-guidance/tech-briefs/defending-against-the-exploitation-of-sql-
    vulnerabilities-to.cfm
    5
      NSA & ASD "CyberSecurity Information: Detect and Prevent Web Shell Malware"
    https://media.defense.gov/2020/Jun/09/2002313081/-1/-1/0/CSI-DETECT-AND-PREVENT-WEB-SHELL-
    MALWARE-20200422.PDF
    6
      https://us-cert.cisa.gov/cdm/event/Identifying-and-Protecting-High-Value-Assets-Closer-Look-Governance-
    Needs-HVAs
    7
      NSA "NSA'S Top Ten Cybersecurity Mitigation Strategies" https://www.nsa.gov/Portals/70/documents/what-
    we-do/cybersecurity/professional-resources/csi-nsas-top10-cybersecurity-mitigation-strategies.pdf



                Case 2:20-cv-01771-PP Filed 12/01/20 Page 8 of 10 Document 1-26                        TLP: WHITE
TLP:WHITE


    choices and more susceptible to credential theft, forgery, and password reuse across multiple
    systems.


    First, identify and remediate critical web application security risks. Next, move on to other less critical
    vulnerabilities. Follow available guidance on securing web applications.8,9,10




    and restore
    functions according to your business continuity plan. Organizations should maintain and regularly test
    backup plans, disaster recovery plans, and business continuity procedures.


    To report an intrusion and to request incident response resources or technical assistance, contact
    CISA (Central@cisa.gov or 888-282-0870) or the FBI
    Division (CyWatch@ic.fbi.gov or 855-292-3937).



            CISA Tip: Best Practices for Securing Election Systems
            CISA Tip: Securing Voter Registration Data
            CISA Tip: Website Security
            CISA Tip: Avoiding Social Engineering and Phishing Attacks
            CISA Tip: Securing Network Infrastructure Devices
            Joint Advisory: Technical Approaches to Uncovering and Remediating Malicious Activity
            CISA Insights: Actions to Counter Email-Based Attacks on Election-related Entities
            FBI and CISA Public Service Announcement (PSA): Spoofed Internet Domains and Email
            Accounts Pose Cyber and Disinformation Risks to Voters
            FBI and CISA PSA: Foreign Actors Likely to Use Online Journals to Spread Disinformation
            Regarding 2020 Elections
            FBI and CISA PSA: Distributed Denial of Service Attacks Could Hinder Access to Voting
            Information, Would Not Prevent Voting
            FBI and CISA PSA: False Claims of Hacked Voter Information Likely Intended to Cast Doubt
            on Legitimacy of U.S. Elections FBI and CISA PSA: Cyber Threats to Voting Processes Could
            Slow But Not Prevent Voting


    8
                                                                  https://apps.nsa.gov/iaarchive/library/ia-
    guidance/security-tips/building-web-applications-security-recommendations-for.cfm
    9
      https://owasp.org/www-project-top-ten/
    10

    https://cwe.mitre.org/top25/archive/2020/2020_cwe_top25.html



                Case 2:20-cv-01771-PP Filed 12/01/20 Page 9 of 10 Document 1-26                                TLP: WHITE
TLP:WHITE


            FBI and CISA PSA: Foreign Actors and Cybercriminals Likely to Spread Disinformation
            Regarding 2020 Election Results




               Case 2:20-cv-01771-PP Filed 12/01/20 Page 10 of 10 Document 1-26                   TLP: WHITE
